This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VIRGINIA BISSEY,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 33,855

 5   RONNIE MORRIS and LAURA MORRIS,
 6   a/k/a LAURA BRITTON, HOWARD BRITTON,
 7   TONY BRITTON and LAUREN ASHLEY
 8   BRITTON, and ZANE MORRIS and his Wife SANDRA,

 9          Defendants-Appellants,

10 and

11 [The] Unknown Spouse [of Zane Morris], if any,
12 and All Unknown Persons Who May Claim a Lien,
13 Interest or Title Adverse to the Plaintiff,

14          Defendants.

15 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
16 William G. Schoobridge, District Judge

17 Max Houston Proctor Attorney at Law
18 Max Houston Proctor
19 Hobbs, NM

20 for Appellee
 1 Ching Law Firm
 2 Alexander B. Ching
 3 Hobbs, NM

 4 for Appellants
 5                           MEMORANDUM OPINION

 6 BUSTAMANTE, Judge.

 7   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 8 proposed disposition. No memorandum opposing summary affirmance has been filed,

 9 and the time for doing so has expired.

10   {2}   Affirmed.

11   {3}   IT IS SO ORDERED.

12

13                                   _______________________________________
14                                   MICHAEL D. BUSTAMANTE, Judge

15 WE CONCUR:


16
17 JAMES J. WECHSLER, Judge


18
19 CYNTHIA A. FRY, Judge




                                            2